DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.   The 35 USC 101 rejection is ovecome by the amendment.

2.  A new rejection is found below which addreses the claim amendments.  Essentially, the amendment adds further details which are found in the ETSI prior art document.  Applicant’s claims are merely putting forth that which is taught in the ETSI document, ie. loading parameters, etc. in a MURI device.

3.  A more favorable outcome may occur if the applicant amends as follows:
Independent claim + Claim 4 + Claims 5-7 (see below)
	For Claim 4, this can be added in its entirety but change “…and apply one or more of the configuration parameters stored in the memory” to “…and apply at least one from the group comprising: all of, a subset of and none of the configuration parameters stored in the memory”.   (comes from claims 5-7)
This would require that all three possibilities must be found in the design and the system can choose one of them.

The claim would look something like the following:
1. (Currently Amended) An apparatus of a user equipment (UE), comprising: 
a memory to store a Unified Radio Application and to store one or more configuration parameters for the Unified Radio Application; and 
one or more baseband processors to receive a radio application update from a remote server, and to update the Unified Radio Application via a Multiradio Interface (MURI) "updateRadioApps" operation with the received radio application update, 
wherein the "updateRadioApps" operation is handled by an Administrative Services function of the MURI and comprises:  
transmitting, from a communication service layer (CSL) to a radio control framework (RCF), a request of updating an instance of the Unified Radio Application; 
replacing the instance of the Unified Radio Application, wherein during the replacement process, the one or more configuration parameters for the Unified Radio Application are maintained; and 
transmitting, from the RCF to the CSL, a confirmation of the updating of the instance of the Unified Radio Application.
(claim 4) wherein the one or more baseband processors are to deactivate an instance of the Unified Radio Application, recover the configuration parameters, de-install the instance of the Unified Radio Application, install the 2Client Ref: P47559US1Attorney Docket N.: 30134/33403 Radio Application, create a new instance of the Unified Radio Application, and 
(claims 5-7) and apply at least one from the group comprising: all of, a subset of and none of the configuration parameters stored in the memory.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ETSI EN 303 146-1 V1.2.1 (2015-11)* further in view of O’Neill et al. US 2004/0068721.  *ETSI document is provided by the examiner, not from the IDS


As per claim 1, ETSI EN 303 146-1 V1.2.1 (2015-11) teaches an apparatus of a user equipment (UE) (Figure 4.1 teaches a Reconfigurable Mobile Device (MD)), comprising: 
a memory to store a Unified Radio Application (Figure 4.1 shows the Unified Radio Application’s component/box (ie. memory) that stores Unified Radio Applications, see figure below.  Also see Figure 5.1 which shows the Radio Computer which inherently has processor(s) and memory to execute the URA(s)) 

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    950
    media_image2.png
    Greyscale


and to store one or more configuration parameters for the Unified Radio Application (Section 8 below teaches that the Administrative Services function will install/create the URA instance as well “getting/configuring URA Parameters” which are parameters provided to manage the created URA(s) instance(s), which reads on the limitation); and 

    PNG
    media_image3.png
    769
    633
    media_image3.png
    Greyscale



one or more baseband processors to receive radio application “data” from a remote server (Figure 5.1 above shows the Radio Computer (defined on pg. 16 of ETSI) which would inherently have a processor(s) and memory to process baseband data.  Prior to transmitting/receiving RF data, the figure below shows communication baseband processor/function as well), and 

    PNG
    media_image4.png
    360
    640
    media_image4.png
    Greyscale

To receive/store the Unified Radio Application via a Multiradio Interface (MURI) "updateRadioApps" operation with the received radio application “data” (Administrative Services teaches updating (ie. installing) a new Unified Radio Application (URA) into the Reconfigurable Mobile Device (MD)), 

    PNG
    media_image5.png
    360
    640
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    471
    899
    media_image6.png
    Greyscale


wherein the "updateRadioApps" operation is handled by an Administrative Services function of the MURI (See ETSI document above which teaches the Administrative Service performs the updating function(s))and comprises: 
 transmitting, from a communication service layer (CSL) to a radio control framework (RCF), a request of “modifying” an instance of the Unified Radio Application (ETSI below teaches various modifications that can be made and a REQUEST is  communicated from CSL to RCF; 

    PNG
    media_image7.png
    301
    778
    media_image7.png
    Greyscale

replacing the instance of the Unified Radio Application, wherein during the replacement process, the one or more configuration parameters for the Unified Radio Application are maintained (See previous/above where ETSI teaches the ability to install/uninstall, create/delete, get/configure and activate URA data); and 
transmitting, from the RCF to the CSL, a confirmation of the “modification” of the instance of the Unified Radio Application (ETSI, Para 8.2.2 on Page 24 teaches a confirmation from RCF to CSL regarding the “modification” of URI instance):

    PNG
    media_image8.png
    331
    638
    media_image8.png
    Greyscale

but is silent on
software “update” data  (ie. to update S/W on the device and being sent between CSL and RCF).
ETSI appears to be more focused on installing/uninstalling an application and does not go into any detail about “updating” an application stored on the device.
The examiner puts forth O’Neill et al. US 2004/0068721 who teaches updating firmware/software in a mobile communications device (See figures and below):
One or more methods and systems of updating software in wireless communication devices are presented. In one embodiment, software updates are generated by a generation environment and distributed by a distribution environment. One or more wireless communication devices receive one or more software updates from the distribution environment. In one embodiment, software updates are generated from processing performed at a pre-processing device such as a cable television set-top-box or a server of the distribution environment. A software processing package, provided by the generation environment, is used to generate such software updates for the one or more wireless communication device. One or more methods of provisioning and billing wireless communication devices are also presented.  (Abstract)

 [0006] As technology continues to evolve, a manufacturer of such devices will find it imperative to update these devices with revised firmware and application software that enables a number of new features and functions. Often, the firmware and application software contain software bugs. New versions of the firmware and software are periodically released to fix the bugs or to introduce new features, or both.
 [0011] One or more systems and methods are disclosed to provide software updates to one or more wireless communication devices. The systems and methods described facilitate efficient and effective updating of firmware and/or software resident in the one or more wireless communication devices.
[0014] In one embodiment, the method comprises distributing a software update to a wireless communication device. The wireless communication device incorporates the software update by way of its primary update environment. A distribution environment provides a suitable distribution node, by which software updates may be efficiently distributed to the wireless communication device.
[0015] In one embodiment, the method comprises distributing a software processing package to a distribution environment and/or pre-processing device. Software updates are generated by executing the software processing package, optionally incorporating portions of existing software resident in the wireless communication device to be updated. Subsequently, the software update is transmitted to and incorporated by the wireless communication device.
[0016] In one embodiment, a method of distributing software updates comprises a preprocessing device such as a set-top-box that efficiently distributes software updates to a plurality of like wireless communication devices. The transmission occurs over a local area air interface to all wireless communication devices requiring a similar software update. In a related embodiment, a method comprises a wireless communication device that transmits software updates to all wireless communication devices in its communication range that require the software update.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify ETSI, such that it supports software update data, to provide the ability to install new software applications and also update the software with new upgrades/functions as required.


	As per claims 5 and 13, the combo teaches claim 1/9 wherein the one or more baseband processors are to apply all of the configuration parameters to the Unified Radio Application after the update (O’Neill, figure 3, teaches that the wireless device is sent the updates (step 312) and then updates the software (step 316).  Only AFTER update the device be able to begin operating again and use the configuration parameters that were previously stored (or just updated).   Put another way, the application is offline until after it can update the software, then the old (or updated) configuration parameters can be used with the updated software).  

	
As per claims 6 and 14, the combo teaches claim 1/9, wherein the one or more baseband processors are to apply a subset of the configuration parameters to the Unified Radio Application after the update (O’Neill teaches updating only a portion (or portions) of an existing software app/package, which reads on applying a subset of the configuration parameters/updates to the overall application.  This would allow for updating only that portion of the application that requires an update will leaving all other portions/configuration parameters unchanged):
[0015] In one embodiment, the method comprises distributing a software processing package to a distribution environment and/or pre-processing device. Software updates are generated by executing the software processing package, optionally incorporating portions of existing software resident in the wireless communication device to be updated. Subsequently, the software update is transmitted to and incorporated by the wireless communication device..  	
As per claims 7 and 15, the combo teaches claim 1/9 wherein the one or more baseband processors are to apply none of the configuration parameters to the Unified Radio Application after the update.  
The examiner notes there are several interpretations that can be applied to allow for NONE of the configuration parameters to be applied after the update:
i. A completely new application is downloaded and the old configuration parameters are either a) deleted or b) not pertinent or c) wrong.
ii. The update requires a new “get” command to get new configuration parameters (which may overwrite the old configuration parameters)
iii. O’Neill’s update will require/cause a trigger to the ETSI document to “get” new configuration parameters.
ETSI teaches installing/uninstalling URA application(s) – if a URA application is uninstalled, all configuration parameters will be uninstalled as well, hence there would be no configuration parameters to apply.
If one were to download an update (per O’Neill), then one skilled sees that the new update can/will require a new GET CONFIGURATION PARAMETERS command (per ETSI in Table 8.1 discussed previously) since the new software update may/would require changes to the old configuration parameters.
The above can be either an automatic process (ie. the manufacturer understands a new URA update may require changes to the old configuration parameters) OR a manual process whereby the user is given prompts to reconfigure their mobile device to their likings.





As per claim 17, this claim is entirely rejected as per the rejection of claim 1, to include the one or more non-transitory machine-readable media having instructions stored thereon that, when executed by a reconfigurable mobile device, result in performing the processes/functions (See ETSI figure 4.1 which shows the RMD and figure 5.1 showing the Radio Compter which inherently has a processor/CRM).



Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ETSI EN 303 146-1 V1.2.1 (2015-11) / O’Neill and further in view of Hirayama US 2005/0097543 
As per claims 3 and 19, the combo teaches claim 1/9/17, but is silent on wherein the one or more baseband processors (and/or non-transitory CRM) are to update an inactive* instance of the Unified Radio Application. 
At least Hirayama US 2005/0097543 teaches a software updating method that waits until the application program is inactive/non-operative whereupon the update is executed (Figures 5-6):
[0064] After the program module group is downloaded, the module update processing unit 105 detects, using the process management unit 106, a non-operative time period of the application program that is included in the embedded software (step S118). The module update processing unit 118 executes the updating process for updating the embedded software using the downloaded program modules, during the detected non-operative time period, that is, during an idle time period in which the application program is not executed (steps S119 and S120). If the application program is not currently executed and execution of the application program is not scheduled within a predetermined time period from the current time point, the updating process is immediately executed. In the updating process in step S120, the downloaded program module group is installed in the hard disk drive 19. In this case, the already installed old-version program modules are updated using the latest-version program modules. In this embodiment, the updating process is executed during the non-operative time period of the application program. Thus, the program modules of the application program can normally be updated without abnormally finishing the application program.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the one or more baseband processors are to update an inactive* instance of the Unified Radio Application, to provide ensure that the update occurs when the application is in idle mode and not being used by the user (which could cause interruptions).
*The interpretation of an “inactive” instance can merely be that the URA is in idle mode and currently not being executed/operated – if this is NOT the applicant’s intent, a clarifying amendment is requested.


Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ETSI EN 303 146-1 V1.2.1 (2015-11) / O’Neill and further in view of Fan et al. US 8,495,616.
As per claims 4 and 20, the combo teaches claim 1/9/17, wherein the one or more baseband processors (and/or non-transitory CRM) are to 
Deactivate an instance of the Unified Radio Application AND de-install the instance of the Unified Radio Application (ETSI teaches deactivating/deinstalling a URA as discussed above – the examiner interprets the deactivation/deinstallation as one process – Table 8.1 teaches “deleting instance of URA” to allow the user to “..delete URA instances that is (are) not needed”), 
install the Radio Application (ETSI teaches the ability to install and deinstall URA’s, hence the user has the ability to deinstall a URA and then download the same/similar URA to their phone/device – See Table 8.1, creating instance of URA), 
create a new instance of the Unified Radio Application (the user has the ability to deinstall an URA and then download a same/similar one to their phone/device, which would create a new “instance” of that specific URA)
but is silent on 
recover the configuration parameters, 
apply one or more of the configuration parameters stored in the memory.  
	At least Fan et al. US 8,495,616 teaches upgrading communications equipment to include first backing up configuration data, then updating/upgrading the communications equipment/software, then downloading the stored configuration data to the device whereupon it is successfully recovered and used (See figure 1 and C5, L4 to C7, L60), which reads on the limitations of recovering/applying:
(ABSTRACT)  Disclosed is a method for updating communication equipment through a server in a communication system, where the server stores the updated files used for updating the communication equipment. In this method, configuration data in the communication equipment are backed up in the server at first, and then the updated files are downloaded to the communication equipment from the server, and the updated files are loaded to the communication equipment to implement the communication equipment update; at last, the configuration data backed up in the server are recovered to the communication equipment. The disclosed method can guarantee the successful update of the communication equipment and no data loss after the update, thus the security of the communication equipment update is greatly improved. 
(7) As shown in FIG. 1, in step 100, the configuration data are backed up at first. Specifically, firstly the FTP/TFTP server information is configured to the IAD through the IADMS, and then the IADMS sends an SNMP backup configuration data command to IAD. After receiving this command, the IAD transmits the configuration data to the specified FTP/TFTP server via the FTP/TFTP protocol.

(8) The configuration data hereby can be one or more than one type among user data, port data, protocol parameter data and default parameter data for guaranteeing the normal operation of the equipment. Of course, those skilled in the art should understand that the configuration data can also be other types of data besides the above mentioned ones.
 (10) In step 120, the IADMS judges whether the configuration data are successfully backed up, if yes, executing the next step 130; otherwise, returning to the step 100, which is to instruct the IAD to back up the configuration data over again, and the IAD will back up the configuration data over again after receiving this instruction.
 (13) In step 130, the equipment software is updated. 
 (16) In step 150, IADMS judges whether the equipment update is successful. 
 (21) In step 170, the backup configuration data are recovered. 
 (23) In step 190, the IADMS judges whether the configuration data are successfully recovered, if yes, the equipment update procedure is successfully completed and the current process is ended. If the configuration data are not successfully recovered, the step 170 is executed, namely the IADMS instructs the IAD to recover the configuration data over again. After receiving this instruction, the IAD downloads and loads the configuration data over again.
 (26) In some cases, like when the new software and old software are different from each other, it is needed to modify the configuration data properly, so that the configuration data can be successfully applied in the new software environment after being recovered, i.e. the configuration data can be successfully recovered. Hereby after the IAD resets in the above-mentioned step 170, the IADMS further judges whether it is needed to modify the configuration data, if yes, the IADMS notifies the user to modify the data or instructs the IAD to automatically modify the data by running an application program which is specially used for modifying the configuration data, and continues to execute the recovery operation for the configuration data in the step 170 after finishing the modification. Hereby, the configuration data modification, like conversing configuration data's format, can make the new configuration data format accord with the requirement of the new software, so as to make sure the configuration data can be successfully applied in the new software environment. 
The examiner also notes that this concept is well known and used by at least Microsoft (pertinent but not cited) when upgrading their Windows Operating System, ie.  the User’s Data is saved, the OS software is modified (or completely deleted and new OS installed), the User’s Data is recovered and applied again after the new OS is operational.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it recovers the configuration parameters AND applies one or more of the configuration parameters stored in the memory, to provide the ability to re-use configuration information after a software update occurs (to minimize the impact of the update so the user does not have to start from scratch and reconfigure the application all over again).


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ETSI EN 303 146-1 V1.2.1 (2015-11) / O’Neill and further in view of Paun US 2015/0230044 and Johnson US 2008/0046174.
As per claim 9, this claim is entirely rejected as per the rejection of claim 1 but is silent on autonomous vehicle.
First note that ETSI teaches a wireless/cellular phone that supports MURI.  Also note that ETSI teaches the RMD can be myriad devices; “..the RMD’s can be smartphones, feature phones, tables and laptops” (Bottom of page 6) which allows one skilled to implement the MURI device as a mobile device AND literally at any location AND be used in any capacity.
	At least Paun US 2015/0230044 teaches updating software in a vehicle that uses a cell phone to relay the software updates from an update server to the vehicle – hence the cell phone is located in the vehicle and can be considered as part of the car. 
Software for embedded vehicle computers in a motor vehicle is updated using a smart phone having Bluetooth connectivity or USB connectivity. An application program or "app" running the phone queries a server via the Internet, for any available software updates for a vehicle. The vehicle is identified to the server by the app using the vehicle identification number (VIN). When an update for an embedded computer is available, the server transfers the update as one or more files, which are transmitted to the phone via a cell phone network and stored in the phone until the phone can be linked to the vehicle. After the phone and vehicle are linked the update is transferred to the vehicle, preferably using Bluetooth. Software on the vehicle copies the new software into an appropriate memory device via a bus running through-out the vehicle.     (ABSTRACT)
 	[0013] FIG. 1 depicts a system 100 for updating software for a computer, embedded in a motor vehicle 200, using a conventional, mobile cellular telephone 300 commonly known as a "smart phone," but which is not part of the vehicle 200. Since the smart phone 300 is not part of the vehicle, it can be carried about and used away from the vehicle 200. In order to distinguish such a phone from embedded cell phones that are "embedded" in a vehicle and provide telematics functionality like OnStar, the mobile cellular telephone or smart phone 300 is referred to instead as an “extra vehicle", mobile cellular communications device 300", or simply "device 300."
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that sofware update can be sent to a vehicle via cell phone, to provide the ability to wirelessly provide sofware updates to a vehicle.
	At least Johnson US 2008/0046174 teaches transmitting software updates to autonomous vehicles via wireless/cellular networks (see figure 1), focused on updating map S/W.
[0016] An autonomous vehicle navigation system uses locally stored road data along with GPS-derived position data in order to provide the user with navigation services. The road data is generally stored locally on a CD, DVD, or other electronically-readable storage medium. Unlike the telematics-based system, an autonomous navigation system does not require communication with a back-end system, such as call center 20. An autonomous system acts as its own server or route generator, generating the user's requested navigation route and then providing that route to the user through a user interface. Although an autonomous system does not rely on a back-end system, many are capable of wireless voice and/or data communication. For example, some autonomous systems can communicate over a vehicle network and through wireless carrier system 14 in order to receive updated software and data, such as software enhancements.
	Thusly, one skilled sees that software updates can be sent to a phone (that can use MURI) and also that sofware updates can be wirelessly sent to a vehicle.  Hence the MURI phone (or transceiver) can be either located in the vehicle OR be made part of the vehicle (ie. embedded transceiver) whereupon it can be used to wirelessly receive software updates.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it is an autonomous vehicle, to provide the ability to wirelessly update the software in a wireless vehicle (via a MURI interface).


As per claim 10, the combo teaches claim 9, wherein the one or more baseband processors are to update an active instance of the Unified Radio Application (ETSI teaches baseband processor(s), ie. Radio Computer that has processor/memory and O’Neill teaches updating sofware/firmware in a wireless device – both teach that the sofware/URA is stored on the mobile device and is broadly interpreted that a stored application is an “active” application, either idle or being used by the user).  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ETSI EN 303 146-1 V1.2.1 (2015-11) / O’Neill / Paun / Johnson and further in view of Hirayama US 2005/0097543 
As per claim 11, the combo teaches claim 9, but is silent on wherein the one or more baseband processors are to update an inactive* instance of the Unified Radio Application. 
At least Hirayama US 2005/0097543 teaches a software updating method that waits until the application program is inactive/non-operative whereupon the update is executed (Figures 5-6):
[0064] After the program module group is downloaded, the module update processing unit 105 detects, using the process management unit 106, a non-operative time period of the application program that is included in the embedded software (step S118). The module update processing unit 118 executes the updating process for updating the embedded software using the downloaded program modules, during the detected non-operative time period, that is, during an idle time period in which the application program is not executed (steps S119 and S120). If the application program is not currently executed and execution of the application program is not scheduled within a predetermined time period from the current time point, the updating process is immediately executed. In the updating process in step S120, the downloaded program module group is installed in the hard disk drive 19. In this case, the already installed old-version program modules are updated using the latest-version program modules. In this embodiment, the updating process is executed during the non-operative time period of the application program. Thus, the program modules of the application program can normally be updated without abnormally finishing the application program.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the one or more baseband processors are to update an inactive* instance of the Unified Radio Application, to provide ensure that the update occurs when the application is in idle mode and not being used by the user (which could cause interruptions).
*The interpretation of an “inactive” instance can merely be that the URA is in idle mode and currently not being executed/operated – if this is NOT the applicant’s intent, a clarifying amendment is requested.



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ETSI EN 303 146-1 V1.2.1 (2015-11) / O’Neill / Paun / Johnson and further in view of Fan et al. US 8,495,616.
As per claim 12, the combo teaches claim 9, wherein the one or more baseband processors are to 
Deactivate an instance of the Unified Radio Application AND de-install the instance of the Unified Radio Application (ETSI teaches deactivating/deinstalling a URA as discussed above – the examiner interprets the deactivation/deinstallation as one process – Table 8.1 teaches “deleting instance of URA” to allow the user to “..delete URA instances that is (are) not needed”), 
install the Radio Application (ETSI teaches the ability to install and deinstall URA’s, hence the user has the ability to deinstall a URA and then download the same/similar URA to their phone/device – See Table 8.1, creating instance of URA), 
create a new instance of the Unified Radio Application (the user has the ability to deinstall an URA and then download a same/similar one to their phone/device, which would create a new “instance” of that specific URA)
but is silent on 
recover the configuration parameters, 
apply one or more of the configuration parameters stored in the memory.  
	At least Fan et al. US 8,495,616 teaches upgrading communications equipment to include first backing up configuration data, then updating/upgrading the communications equipment, the downloading the stored configuration data to the device whereupon it is successfully recovered and used (See figure 1 and C5, L4 to C7, L60):
(ABSTRACT)  Disclosed is a method for updating communication equipment through a server in a communication system, where the server stores the updated files used for updating the communication equipment. In this method, configuration data in the communication equipment are backed up in the server at first, and then the updated files are downloaded to the communication equipment from the server, and the updated files are loaded to the communication equipment to implement the communication equipment update; at last, the configuration data backed up in the server are recovered to the communication equipment. The disclosed method can guarantee the successful update of the communication equipment and no data loss after the update, thus the security of the communication equipment update is greatly improved. 
(7) As shown in FIG. 1, in step 100, the configuration data are backed up at first. Specifically, firstly the FTP/TFTP server information is configured to the IAD through the IADMS, and then the IADMS sends an SNMP backup configuration data command to IAD. After receiving this command, the IAD transmits the configuration data to the specified FTP/TFTP server via the FTP/TFTP protocol.

(8) The configuration data hereby can be one or more than one type among user data, port data, protocol parameter data and default parameter data for guaranteeing the normal operation of the equipment. Of course, those skilled in the art should understand that the configuration data can also be other types of data besides the above mentioned ones.
 (10) In step 120, the IADMS judges whether the configuration data are successfully backed up, if yes, executing the next step 130; otherwise, returning to the step 100, which is to instruct the IAD to back up the configuration data over again, and the IAD will back up the configuration data over again after receiving this instruction.
 (13) In step 130, the equipment software is updated. 
 (16) In step 150, IADMS judges whether the equipment update is successful. 
 (21) In step 170, the backup configuration data are recovered. 
 (23) In step 190, the IADMS judges whether the configuration data are successfully recovered, if yes, the equipment update procedure is successfully completed and the current process is ended. If the configuration data are not successfully recovered, the step 170 is executed, namely the IADMS instructs the IAD to recover the configuration data over again. After receiving this instruction, the IAD downloads and loads the configuration data over again.
 (26) In some cases, like when the new software and old software are different from each other, it is needed to modify the configuration data properly, so that the configuration data can be successfully applied in the new software environment after being recovered, i.e. the configuration data can be successfully recovered. Hereby after the IAD resets in the above-mentioned step 170, the IADMS further judges whether it is needed to modify the configuration data, if yes, the IADMS notifies the user to modify the data or instructs the IAD to automatically modify the data by running an application program which is specially used for modifying the configuration data, and continues to execute the recovery operation for the configuration data in the step 170 after finishing the modification. Hereby, the configuration data modification, like conversing configuration data's format, can make the new configuration data format accord with the requirement of the new software, so as to make sure the configuration data can be successfully applied in the new software environment. 
The examiner also notes that this concept is well known and used by at least Microsoft when upgrading their Windows Operating System (pertinent but not cited), where the OS software is modified (or completely deleted) and the User’s Data is saved, recovered and applied again after the new OS is operational.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it recovers the configuration parameters AND applies one or more of the configuration parameters stored in the memory, to provide the ability to re-use configuration information after a software update occurs (to minimize the impact of the update so the user does not have to start from scratch and reconfigure the application all over again).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414